Los Lechos están expresados en la opinión.
Opinión emitida por el
Juez Presidente Sr. Hernández,
con la onal está conforme el Jnez Asociado Sr. Aldrey.
Se trata de recurso de apelación interpuesto por la parte demandante contra sentencia q-ue en el caso arriba expresado pronunció la Corte de Distrito de San Juan, Sección Ia., en 22 dé diciembre de 1915 desestimando la demanda sin especial condenación de costas.
En dicha demanda enmendada, siendo la original de fecha *7615 de junio de 1914, se pide que se declare nula en. cnanto a los condominios correspondientes a los demandantes la adjudica-ción en pago de ciertas fincas rústicas qne se describen en la demanda bajo los números 1, 2, 3, 4, 5, 6 y 7, declarándose que a cada uno de los demandantes le corresponde en cada una de las referidas fincas un -condominio de 2/18 partes en plena propiedad y otro condominio de 1/8 parte en nuda propiedad en un condominio de 2/18 partes y condenando a la sociedad demandada a reconocer diclios condominios y a reintegrarlos a los actores con sus frutos y rentas percibidos y podidos per-cibir, de los cuales deberá rendir cuenta detallada y justificada en el término que se le fije, con costas, desembolsos y honora-i ios de abogado a cargo de la demandada.
Los hechos determinantes de la acción, que la corte a quo estima probados, son los siguientes:
(a) Á cada uno de los demandantes correspondía en cada una de las fincas que se describen en la demanda, un condo-minio de 1/9 parte de la mitad, o sean 2/18 partes de la tota-lidad en plena propiedad y otro condominio de % parte de-2/18 partes en nuda propiedad.
(&) Doña Rosa Torrens, en representación de los deman-dantes menores de edad entonces, en el ejercicio de su patria potestad vendió a la sociedad J. Ochoa y Hermano por escri-tura de 18 de marzo de 1904, los condominios correspondien-tes en plena propiedad a-dichos menores, como herederos de su padre don Pedro Martorell, en los referidos inmuebles.
(c) Doña Rosa Torrens verificó la referida venta en vir-tud de autorización que le fué concedida por la Corte ele Dis-trito de San Juan por resolución de 28 de abril de 1902 te-niendo en esa fecha así como al tiempo de otorgarse la es-critura, la expresada señora y sus hijos menores bajo su pa-tria potestad, su residencia, domicilio y vecindad en el muni-cipio de Ciales.
(d) La sociedad demandada se encuentra actualmente en posesión de los inmuebles descritos en la demanda y ha estado' *762en dicha posesión desde que se otorgó la escritura de venta,, percibiendo los frutos y rentas de los mismos.
(e) La .sociedad J. Ochoa y Hermano sostenía corresden-cia con Doña Eosa Torrens y con la Sucesión de don Pedro Martorell, dirigida al pueblo de su residencia, o sea Cíales, y estaba enterada de que Cíales era la residencia habitual de la Señora Torreas y de sus hijos al tiempo de concederse la auto-rización judicial.
La parte demandada alegó como defensa especial que la acción ejercitada había (prescrito de acuerdo con el artículo 1858 del Código Civil Eevisado y la corte por ese fundamento desestimó la demanda en su sentencia de 22 de diciembre de 1915.
Sostiene la parte apelante como fundamento del recurso que la corte inferior erró al declarar que los demandados J. Ochoa y Hermano adquirieron por prescripción adquisitiva ordinaria mediante la posesión durante diez años, con buena fe y justo título, las fincas objeto de esta acción reivindicatoría.
Los artículos del Código Civil que regulan la cuestión en-vuelta en el presente caso, son los 1841, 1851, 1853, 1854, 1855 y 1858, que transcribimos a continuación:
“Artículo 1841. — Para la prescripción ordinaria del dominio y demás derechos reales se necesita poseer las cosas con buena fe y justo título por el tiempo determinado en la ley.
“Artículo 1851. — La buena fe del poseedor consiste en la creencia de que la persona de quien recibió la cosa era dueño de ella, y podía transmitir su dominio.
“Artículo 1853. — Entiéndese por justo título el que legalmente baste para transferir el dominio o derecho real de cuya prescripción se trate.
“Artículo 1854. — El título para la prescripción ha de ser ver-dadero y válido.
“Artículo 1855. — El justo título debe probarse; no se presume • nunca.
“Artículo 1858. — El dominio y demás derechos reales sobre bienes inmuebles se prescriben por la posesión durante diez años entre pre-sentes y veinte entre ausentes, con buena fe y justo título.”
*763Como se ve, el Código Civil en su artículo 1858 exige para la adquisición por prescripción del dominio y demás derechos reales sobre bienes inmuebles, buena fe, justo título y posesión por diez años entre presentes y veinte entre ausentes.
En el artículo 1851 define el concepto de la buena fe, el cual consiste en la creencia de que la persona de quien recibió la cosa el poseedor, era dueño de ella y podía transmitir su do-minio. Para la buena fe basta la creencia indicada y no es necesario el hecho real y positivo de que la persona de quien el poseedor recibió la cosa fuera en efecto dueño de ella y pu-diera transmitir su dominio. Ese concepto de la buena fe concuerda con el artículo 436 aplicable a la prescripción, lo mismo que el 437, por precepto terminante del 1852, cuyo ar-tículo 436 establece que se reputa poseedor de buena fe al que ignora que en su título o. modo de adquirir exista vicio que lo invalide, reputándose poseedor de mala fe al que se halla en el caso contrario. Y según el artículo 437 la buena fe se presume siempre y al que afirma la mala fe de un poseedor co-rresponde la prueba. De modo que es poseedor de buena fe el que cree que adquirió la cosa de quien era dueño de ella y podía transmitir su dominio, o el que ignora que en su título o modo de adquirir existiera vicio que lo invalidara. Así es que la buena fe es compatible con un título, afectado por un vicio que lo invalide, siempre que se ignore la existencia del vicio por el poseedor o éste crea que no existe.
Por lo que atañe al justo título, por modo expreso dice el artículo 1853 que se entiende por tal el que legalmente baste para transferir el dominio o derecho real de cuya prescrip-ción se trate. Para que el título sea justo no es necesario que de hecho transfiera el dominio o derecho real sino que sea su-ficiente para transferirlos, aunque adolezca de un vicio q%ie lo invalide. Y tiene que ser así, porque si bajo el nombre de justo título que la ley exige para la prescripción, viniera com-prendido solamente un título adornado ele- todos los requisitos así internos-com o externos necesarios para la transmisión reai *764y positiva del dominio, abundaría la prescripción como medio adquisitivo del dominio.
'“Esto no solamente es lo justo sino que es lo legal,” como ya dijimos al resolver el caso de Teillard v. Teillard, 18 D. P. R. 568, “so pena de que queden sin efecto las disposiciones del. Código Civil referentes a que por el transcurso de diez años entre presentes y de veinte entre ausentes, se adquiera por .prescripción el dominio de. las cosas inmuebles poseídas con buena fe y 'justo título. Si la posesión transmitida mediante una venta, aun así necesitara treinta años para prescribir, holgarían esos preceptos del código y también las muchas de-cisiones de esta Corte Suprema, dictadas de conformidad con los citados preceptos al resolver apelaciones sobre informa-ciones de dominio, que están contenidas en mayor número en los tomos 3, 5 y 6 de nuestras decisiones.”
Y agregamos entonces, invocando la sentencia del Tribunal Supremo de España de 25 de octubre de 1881, que “si el título nulo no puede dejar de serlo convirtiéndose en válido, las leyes fundadas en razón de conveniencia pública han dado en algunos casos a la posesión una fuerza irrevocable, no por virtud de su causa originaria, sino por el respeto debido a un estado consagrado por el transcurso del tiempo.”
'La doctrina expuesta fué ratificada posteriormente en los casos de Picard v. de León, 22 D. P. R. 592, Arroyo et al. v. Bruno et al., 23 D. P. R. 814, y en el no reportado aún de Maldonado v. Ramos et al., (24 D. P. R. 297.)
El Tribunal Supremo de España, en sentencia de 2 de octubre de 1908, al resolver recurso de casación en que se cita-ban como infringidos los artículos 1950, 1952 y 1953 del Có-digo Civil Español (1851, 1853 y 1854 del Revisado) por ha-berse estimado bastante para la prescripción ordinaria una escritura de venta de una concesión por un viudo que la había adquirido siendo casado, sosteniéndose que dicho título era nulo e ineficaz para la prescripción, desestimó el recurso por los siguientes motivos: “Ia. porque la escritura de 16 de julio de 1891 es un título justo y perfecto en sus condiciones ex-*765ternas ele los establecidos en la ley, para poder transmitir el dominio, y reúne los requisitos exigidos en los artículos 1952 y 1953 del Código Civil, no siendo dable, legalmente, confundir la nulidad que para los efectos de la prescripción pueda afec-tar a los títulos, por la falta de alguno de aquellos que, según su carácter respectivo, obsten a su estimación en juicio, con la derivada de la naturaleza de los actos realizados y de la capacidad de las personas; 2o. porque siendo presumible siem-pre la buena fe y consistiendo ésta en la creencia de que la persona de quien se recibió la cosa era dueño de ella y podía transmitir su dominio según el artículo 1950, no puede ne-garse esta condición a las compañías demandadas por la mera •particularidad de que el Conde de Locatelli hubiese otorgado la escritura, consignando en ella su estado de viudo, puesto que aparecía como único concesionario y tiene en este concepto el carácter de dueño, aparte de las inconveniencias familiares producidas por la defunción de su esposa ocurrida mes y me-dio antes del otorgamiento de aquélla, que pudieron haber pa-sado inadvertidas para los que intervinieron en la constitu-ción de la sociedad, y porque para la estimación de una mera creencia a los efectos de la buena fe no hay que aplicar los principios estrictos de derecho como si se tratara de juzgar acerca de la validez del acto * *
Jurisprudencia Civil, tomo 112, página 39.
El mismo tribunal en sentencia posterior de 30 de noviem-bre de 1910, establece “que aún en el supuesto de que una es-critura no hubiera podido transmitir al comprador la propie-dad de los bienes reclamados por la nulidad del título .que el vendedor ostentara, si dicha escritura, además de reunir los requisitos externos que la ley requiere constituye por su na-turaleza un título traslativo de dominio, es manifiesto que se llenen en ella las condiciones establecidas en los artículos 1952 y 1953 del Código Civil (1853 y 1854 del Revisado), como así lo tiene proclamado esta Sala en casos análogos, porque de exigirse que el título invocado transmitiera de hecho y de derecho ol dominio de la cosa al comprador, no tendría para *766qué acudir éste a la prescripción, y este modo de adquirir, por lo que respecta a la prescripción ordinaria, sería superfluo y habría que borrarlo por innecesario e inútil de entre todos los admitidos por nuestra legislación positiva.” Jurispru-dencia Civil, tomo 119, página 486.
En vista de los preceptos legales citados y de la juris-prudencia ya establecida por esta Corte Suprema conforme con la del Tribunal Supremo de España, llegamos a la con-clusión de que un título hábil para transferir el dominio, aun-que no lo transmita de hecho y de derecho al adquirente por adolecer de un vicio que lo invalida, puede servir para ad-quirir por medio de la prescripción ordinaria el dominio siem-pre que concurran los requisitos de buena fe y tiempo de po-sesión prevenido por la ley, siendo además la posesión en concepto de dueño, pública, pacífica y no interrumpida, se-gún el artículo 1842 del Código Civil Revisado.
Nada arguye contra la anterior conclusión el precepto dei artículo 1854, según el cual el título para la prescripción ha de, ser verdadero y válido. Al concepto de verdadero en sentido gramatical y legal es opuesto el de falso. Al con-cepto de válido no podemos dar una significación que borre de nuestro Código el modo de adquirir por prescripción ordi-naria, como sucedería si entendiéramos por título válido aquel que llenase todas las condiciones internas y externas exigidas por la le3r. Título válido será el que reúna los re-quisitos que den vida al título y demuestran su existencia prescindiendo de la naturaleza de los actos realizados y de la capacidad de las personas, si nos atenemos a las sentencias del Tribunal Supremo de España de 2 de octubre de 1907 y 30 de noviembre de 1910.
Y viene a confirmar nuestra teoría el artículo 366 que dice así:
“Artículo 366. — Bs poseedor de buena fe el que posee como pro-pietario por virtud de un título suficiente en sus términos y condicio-nes para transferir la propiedad y cuyos defectos son ignorados por-el poseedor. La ppsesión de buena fe cesa desde el momento en que *767el poseedor conoce por sí mismo los defectos del título, o mediante el juicio que estableciere el propietario de la cosa para reivindicarla.”
De modo que según el artículo transcrito, para poseer de buena fe no- es necesario tener un título perfecto sino que basta un título que sea .suficiente en sus términos y condicio-nes para transferir la propiedad y sus defectos sean ignorados por el poseedor. Esos defectos deben ser de los que invalidan el título, pues de otro modo holgaría la prescripción como liemos dicho antes.
Haciendo aplicación al caso de autos de la doctrina legal que dejamos expuesta, forzoso se hace concluir que la so-ciedad demandada ha adquirido por prescripción ordinaria los condominios que los demandantes tratan de reivindicar. La escritura de 18 de marzo de 1904 por la que Eosa Torrens en ejercicio de la patria potestad sobre sus menores hijos los demandantes, y con autorización de la Corte de Distrito de San Juan concedida en 28 de abril de 1902, vendió a la socie-dad J. Ochoa y Hermano los condominios expresados, es un título justo, verdadero y válido para la prescripción: justo, por ser de compraventa bastante para transferir el dominio-, verdadero, pues no ha sido argüido de falso; y válido por ser perfecto en sus requisitos externos y aun en las condicio-nes internas'que afectan a su vida y existencia, con arreglo al artículo 1228 del Código Civil, pues hubo materia del con-trato, consistente en los condominios que se describen en la demanda, consentimiento que manifiestan J. Ochoa y Hermano por medio de su gestor don Severo Ochoa y los menores por medio de su representante legal, o sea su madre Eosa Torrens que ejercía patria potestad sobre los mismos, y causa del con-trato originada por las prestaciones de ambas partes, a saber, traspaso de los condominios y pago de su precio. La falta de autorización por corte competente, afecta a la modalidad del consentimiento, pero no a su esencia; no- lo hace inexis-tente sino nulo, y de ahí la nulidad del título, que como nulo apareja la acción reivindicatoría, pero que es suficiente para la prescripción alegada. La posesión por parte de J. Ochoa *768y Hermano lia sido de buena fe, pues ésta se presume siempre y las pruebas no demuestran que supiera que en su título o modo de adquirir existía vicio que lo invalidara.
El conocimiento que tuvieran J. Oclioa y Hermano de que Rosa Torrens y sus hijos eran vecinos de Ciales, pueblo co-rrespondiente al distrito judicial de Arecibo, y lio al de San Juan, dadas todas las circunstancias concurrentes del caso, no destruye la presunción legal de que dicha sociedad haya sido poseedora de buena fe. Y que dicha posesión ha sido en con-cepto de dueño, pública, pacífica y no interrumpida, según exige el artículo 3842 del Código C ivil, y por más de diez años entre presentes, no es materia a discutir en el presente re-curso.
La resolución de 28 de abril de 1902 por la que la Corte de Distrito de San Juan concedió a Rosa Torrens autorización para la venta de las participaciones de condominio sobre bie-nes inmuebles correspondientes a sus menores hijos, dice así:
“Resultando que doña Rosa Torrens Risech ha solicitado autori-zación para vender las participaciones proindivisas que sus menores hijos sujetos a su patria potestad y llamados Doña Teresa, Don Antonio, Don Luis, Don Miguel y Don Gerardo Martorell y Torrens tienen en las fincas rústicas siguientes: * * * (las fincas que se describen en la demanda). Resultando que por los tres testigos sin tacha a los que certifica conocer el secretario se ha justificado con citación del ministerio público la necesidad y la utilidad en cuanto a los dichos menores en la indicada venta siendo el Sr. Fiscal de pare-cer que se conceda la- autorización pedida. ■ Considerando lo que dis-ponen los artículos 164 del Código Civil, 2010 y siguientes, y 2029 de la Ley de Enjuiciamiento Civil, se autoriza a doña Rosa Torrens y Risech en cuanto a sus indicados hijos menores, para que venda las participaciones que en las mencionadas fincas tienen aquéllos. Lo acordaron los Sres. del Tribunal y firman todos de que certifico: Juan R. Ramos. Juan Morera Martínez. José R. F. Savage. Ante mí, Ramón Faleón.”
Investida con dicha autorización, de cuya eficacia legal no dudaron ni Rosa Torrens ni J. Ochoa y Hermano, la primera en representación de los menores vendió a J. Ochoa y Her-*769mano por escritura de 18 de marzo de 1904 ante el notario Don Herminio Díaz Navarro los condominios de referencia.
La escritura de venta filé inscrita en el registro de la pro-piedad de Arecibo.
Con razón la ilustrada representación de la parte ape-lada, teniendo en cuenta los antecedentes expuestos, formula la siguiente pregunta: ‘ ‘ Si el abogado que dirigió a doña Eosa Torrens y redactó la solicitud creyó proceder correcta y le-galmente presentándola al tribunal de distrito de San Juan, si el Fiscal emitió un dictamen favorable,' si los tres jueces .que conocieron de dicba solicitud dictaron una resolución de acuerdo con lo solicitado, si el notario que redactó la escri-tura de venta y teniendo el documento judicial a la vista no le opuso reparo, si el registrador que bubo de inscribir el título de dominio, no observó ningún vicio que lo invalidara; siendo todos ellos peritos en el conocimiento del derecho y los llamados por la ley a calificar la validez o invalidez de un documento, ¿con qué razón ni con qué derecho se pretende ahora que J. Ochoa y. Hermano sea responsable de los vicios o errores cometidos por un tercero y completamente ajenos e independientes de su voluntad? Si los jurisperitos no vie-ron ni notaron defecto alguno en la autorización judicial con-cedida a Doña Eosa Torrens, ¿cómo se quiere que los viera y notara J. Ochoa y Hermano, profano en la técnica jurídica? No era J. Ochoa y Hermano el llamado a resolver un problema legal de tan difícil solución que exige un análisis profundo de los preceptos legales envueltos en la ameritada autorización, como ha venido a demostrarlo después esta misma corte ai rendir su decisión en este punto que acusa un estudio detenido, arduo y complejo de la materia.”
Ciertamente que una corte sin jurisdicción no puede dar autoridad a nadie para enajenar bienes de menores. Pero opinamos que atendida la fecha, 28 de abril de 1902, en que la Corte de Distrito de San Juan- autorizó' a Eosa Torrens para la enajenación, no puede afirmarse en absoluto que dicha corte careciera de jurisdicción para otorgar la autori-*770zación por más quo no fuera la competente. para ello, sino la Corte de Distrito de A recibo.
Jurisdicción en derecho español, que es el que debe regular el presente caso, según el concepto que de ella nos da el ilustrado comentarista Manresa y Navarro en sus comen-tarios a la Ley de Enjuiciamiento Civil española, es la po-testad de que se hallan revestidos los jueces para adminis-trar justicia; y competencia es la facultad que tienen para conocer de ciertos negocios, ya por la naturaleza misma' de las cosas o bien por razón de las personas: la primera es el género y la segunda la especie. La jurisdicción emana siem-pre de la ley directa e inmediatamente; nadie puede ejercerla :sin que la ley le haya concedido este poder; sólo tienen ju-risdicción, sólo pueden administrar justicia las personas a quienes les há sido concedido este poder con arreglo a la ley-, mas, la competencia del juez para conocer ele un negocio, aunque se derive también de la ley, unas veces trae de ella su origen directa, inmediata y exclusivamente, y otras lo tiene de la voluntad de las partes. El primer caso forma la regia general, y el segundo las excepciones. Garcés v. Franceschi, 1 S. P. R. 282, Bayron et al. v. García et al., 17 D. P. R. 538.
! • Bajo la anteiior teoría, la Ley de Enjuiciamiento Civil que comenzó a regir en Io. de enero de 1886, no modificada en la materia de que se trata por la Orden General No. 118 de agosto 15, 1899, y que regía en la fecha de la autorización, es - tablece en su artículo 53 que para que los jueces y tribunales tengan competencia se requiere: Io. que el conocimiento del pleito o de los actos en-’que.intervengan, esté atribuido por la le| a-la autoridad que ejerzan; 2o. que les corresponda el cono-cimiento del pleito, o acción con preferencia a los demás jue-ces o- tribunales de su mismo grado. Y en su artículo 56 or-dena que será juez competente para conocer de los pleitos a que' dé' origen el ejercicio de las acciones de toda clase, aquel a’quien los'litigantes se-hubieren sometido expresa o tácita-mente,- pero que esa sumisión sólo podrá hacerse al juez que ejerza jurisdicción ordinaria y que la tenga para conocer de *771la misma dase de negocios y en 'el mismo grado. El artículo 63 al fijar varias reglas de competencia enumera bajo el nú-mero 23 la que en las -autorizaciones para la venta de bienes de menores o incapacitados, .será juez competente el del lugar en que los bienes se bailaren, o el del domicilio- de aquellos a” quienes pertenecieren.
Era doctrina corriente sostenida por sentencias del Tribunal Supremo de España de 22 de julio y 30 de septiembre de 1875, 6 de octubre de 1876 y 2 de junio de 1877, y por re-soluciones de la Dirección General dedos Registros de 22 de enero de 1886 y 9 de mayo de 1889, que tanto en asuntos de ju-risdicción contenciosa como en los de jurisdicción voluntaria podía liacerse la sumisión al juez que ejerciera jurisdicción ordinaria y que la tuviera para conocer de la misma clase de negocios y en el mismo grado. Esa misma doctrina fué acep-tada por esta Corte Suprema al resolver el caso de Solá v. El Registrador, 8 D. P. R. 213, aunque fué desautorizada posteriormente en los casos de Nazario v. El Registrador, 16 D. P. R. 668 y Esterás v. Arroyo, 16 D. P. R. 725.
Pero como la cuestión legal de si la jurisprudencia a que nos referimos sería aplicable a la autorización para enajenar y gravar bienes de menores después que comenzó a regir en esta isla en Io. de enero de 1890 el anterior Código Civil, no liabía sido considerada y decidida por el Tribunal Supremo de España ni por la Dirección General de los Registros, pues fué levantada por primera vez que sgpámos en el presente pleito y en otro análogo entre las mismas partes, la resolvimos en el sentido de que desde que comenzó a regir el Código Civil .de 1890 sólo el juez del domicilio cíe los menores tenía compe-tencia para conceder la autorización para enajenar o gravar sus bienes raíces, -sin que en ese caso pudiera darse la com-petencia por sumisión. Martorell et al. v. J. Ochoa & Hermano et al., 23 D. P. R. 31 y 43.
Al apreciar esta corte en sus decisiones supra citadas la nulidad de la autorización concedida a Rosa Torrens no pre-juzgó- la excepción de prescripción que hoy se debate por más *772que aquella nulidad hubiese aparejado la de la escritura de Í8 de marzo de 1904 y trajera como consecuencia la reivin-dicación solicitada a no mediar la prescripción.
La Corte de Distrito de San Juan, con sujeción a los prin-cipios legales entonces imperantes, tenía jurisdicción in radiee para conocer de la clase de asuntos como el de la autorización-para la enajenación o gravamen de bienes de menores, pero era incompetente para otorgar la autorización concedida en el presente caso por ser de competencia exclusiva de la corte de distrito en que los bienes radican por precepto imperativo de la ley. Si la autorización se hubiera conce-dido por esta Corte Suprema o alguno de sus jueces, o por-uña corte municipal o de paz, o por cualquier funcionario o particular no facultado para administrar justicia, lá auto-rización entonces hubiera sido nula por falta de jurisdicción y bien hubiera podido calificarse de inexistente. Su nulidan no se deriva de falta de jurisdicción sino de falta de compe-tencia por la corte que la otorgó. Jurisdicción y competencia son conceptos distintos, por más que frecuentemente se em-plean / como sinónimos.
El caso de Longpré v. Díaz, 237 U. S. 512, no es igual ah presente en que se concedió por una corte de distrito auto-rización para la venta, la cual tenía la presunción de válida hasta que fue puesta en tela de juicio por la demanda de 5 de junio de 1914, cuando ya se habían llenado todos los re-quisitos que la ley exige para la prescripción ordinaria adqui-sitiva del dominio entre presentes.
Hacemos constar que para llegar a la conclusión a que lle-gamos hemos procedido influidos especialmente por las leyes, jurisprudencia y principios legales dominantes en la fecha en que la Corte de Distrito de San Juan dictó su resolución de 28 de abril de 1902, cuando no regían ni el Código de Enjui-ciamiento Civil de 1904 ni la Ley de Procedimientos Legales Especiales de 1905.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

*773Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison, habiendo firmado este último “conforme con la sentencia.”
Jueces disidentes: Sres. Wólf y del Toro.